849 F.2d 1474
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Doug STRICKLAND, Plaintiff-Appellant,v.Debbie McKINNEY, Counselor II, Lee Miller, Assoc. Warden, EdArbogast, Warden, Jerome Smith, Captain, SteveDaugherty, Faye Colston, B.F. Ellis, Defendants,D. Wheeler, Lt. Horney, W.C. Turner, H.C. Davis, Defendants-Appellees.
No. 87-6385.
United States Court of Appeals, Sixth Circuit.
June 16, 1988.

Before LIVELY and NATHANIEL R. JONES, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Tennessee state prisoner appeals from the district court's order of summary judgment in favor of the defendants in his 42 U.S.C. Sec. 1983 suit.  The plaintiff alleged that defendant prison officials violated his due process rights in sentencing him to punitive segregation, reclassifying him from minimum to medium security status and transferring him to a different institution, with a resulting loss of sentence reduction credits.  He also moves for appointment of counsel.


3
Upon review, we conclude that the district court properly granted summary judgment as there was no genuine issue of material fact and the defendants were entitled to judgment as a matter of law.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).


4
The record shows that the plaintiff was afforded a due process hearing on the disciplinary violation which led to the imposition of punitive segregation and reclassification to medium security status.  He has no liberty interest in being housed in a particular institution.   Meachum v. Fano, 427 U.S. 215, 224 (1976).  Finally, the restoration of sentence reduction credits cannot be accomplished through a Sec. 1983 action.   Preiser v. Rodriguez, 411 U.S. 475 (1973).


5
Accordingly, the motion for appointment of counsel is hereby denied and the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.